Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 17, 2018

                                      No. 04-18-00660-CV

                               IN THE INTEREST OF M.R.H.,

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-1905-CV
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
        The record in this restricted appeal was due October 15, 2018. The court reporter, Lori
Schmid, has filed a request for a thirty-day extension of time to file the record. We grant the
motion and order Schmid to file, by November 14, 2018, all portions of the proceedings held in
this case on June 18, 2018, including all exhibits offered or admitted. The clerk’s record reflects
that appellant is indigent.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court